DETAILED ACTION
This office action is in response to applicant's communication filed on 09/21/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 4, 6, 11-12, 15 and 20 are amended.
Claims 1-20 are now pending in this application.
Previously raised 35 U.S.C. §101 rejections are maintained for all claims except claims 4, 11 and 15.
Previously raised 35 U.S.C. §112(b), indefiniteness rejections of claims 4, 6, 11 and 15 are withdrawn in view of Applicant's amendments to the claims.
	
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
With respect to arguments on pages 9-11:
	The Examiner respectfully disagrees with the applicant’s arguments. Rejection of claims under 35 U.S.C. 101 are maintained for all claims, except claims 4, 11 and 15, because the arguments are not directed to why the particular claim language is not abstract. 
	With respect to applicant’s arguments “...claim recites a particular computer-implemented method or technique of transforming data into data records, which improves search or lookup computer processing time. Such recitation is not abstract. For instance, the specification in paragraph [0013] describes...”: The arguments appear to be referring to purported improvements from the specification (such as, paragraph [0013]) and not why the claims themselves are eligible.
	With respect to applicant’s argument “On page 12, the Office Action appears to be generally mentioning Symantec, TLI, and OIP Techs, alleging, "mere collection or receipt of data over a network is a well-understood, routine, conventional function ... " ... Those cited court decisions appear not to be applicable to the claims in the present application.”: The examiner notes that the office action mentioned this (Symantec, TLI,...) in the context of the additional element in the claim (acquiring/ providing a reference data set...) being recited at 

With respect to arguments on pages 12-14:
	The Examiner respectfully disagrees with the applicant’s arguments.  Applicant's arguments corresponding to amended independent claims 1, 12 and 20 are not persuasive, as Agarwal clearly teaches applying locality sensitive hashing (LSH) function to plurality of documents [Records] in order to block/hash them into buckets with specific bucket IDs [assigning 'block identifier's], based on one or more textual attributes in the documents, such as name, address, and phone number ['predefined attribute'], in paras 18-19, 42-45 and 54.
	As such, the rejection of the claim is maintained

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding independent claims 1, 12 and 20,
Step 2A, Prong 1: The claim is directed to an abstract idea. 
The limitations of “assigning each of said plurality of records an initial surrogate identifier value, determining a final surrogate identifier value to each of 
The limitations “assigning a plurality of block identifiers to each of said records by applying a locality sensitive hashing function...” and “...searched in constant time by linear interpolation of final surrogate identifier value”, as drafted, is a process that under its broadest reasonable interpretation, covers mathematical relationship and hence is an abstract idea because it simply describes a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111USPQ2d at 1721. Thus, the claims recite abstract ideas of a mental process and mathematical concept and are not patent eligible. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional element of: acquiring/ providing a reference data set, comprising records that further comprise attributes. The 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element in the claim: acquiring/ providing a reference data set comprising records, is recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity, and being computer-implemented, amount to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the acquiring step is well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claim is not patent eligible.


Claim 2 is dependent on independent claim 1 and include all the limitations of claim 1. Similarly, claim 13 is dependent on independent claim 12 and include all the limitations of claim 12. Therefore, claims 2 and 13 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitations regarding sorting block identifiers, which elaborates in the abstract idea of a mental process, and applying a mathematical calculation to determine values, which elaborates in the abstract idea of a mathematical concept, and therefore, does not amount to significantly more than the abstract idea. Thus, the claim is not patent eligible.

Regarding claims 3 and 14,
Claim 3 is dependent on dependent claim 2 and include all the limitations of claim 2. Similarly, claim 14 is dependent on dependent claim 13 and include all the limitations of claim 13. Therefore, claims 3 and 14 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitations regarding checking if a value has already been determined and if so, choosing a different value such that the interval between consecutive values remain even/uniform, which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claim is not patent eligible.

Regarding claims 5 and 16,

The claim recites the additional limitations regarding assigning a same final value to records which had the same initial values, which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claim is not patent eligible.

Regarding claims 6 and 17,
Claim 6 is dependent on independent claim 1 and include all the limitations of claim 1. Similarly, claim 17 is dependent on independent claim 12 and include all the limitations of claim 12. Therefore, claims 6 and 17 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitations regarding organizing blocks containing records as array(s) using record identifiers as index, which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claim is not patent eligible.

Regarding claims 7 and 18,
Claim 7 is dependent on independent claim 1 and include all the limitations of claim 1. Similarly, claim 18 is dependent on independent claim 12 and include all the 
The claim recites the additional limitations regarding considering at least two attributes, which is directed to selecting a particular data source or type of data to be manipulated, and considered to be an extra-solution activity that does not meaningfully limit the claim. Further, this additional limitation amounts to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the selecting a data type step is well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claim is not patent eligible.

Regarding claims 8 and 19,
Claim 8 is dependent on independent claim 1 and include all the limitations of claim 1. Similarly, claim 19 is dependent on independent claim 12 and include all the limitations of claim 12. Therefore, claims 8 and 19 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitations regarding assigning block identifiers and determining a final value for a second attribute, which elaborates in 

Regarding claim 9,
Claim 9 is dependent on independent claim 1 and include all the limitations of claim 1. Therefore, claim 9 recites the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitation of receiving a new record, which is directed to mere data gathering, and considered to be an extra-solution activity that does not meaningfully limit the claim. Further, this additional limitation amounts to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the selecting a data type step is well-understood, routine, conventional activity is supported under Berkheimer memo. 
The claim further recites the additional limitation of determining block number by applying a mathematical calculation to attribute of record and accessing block corresponding to block number, which elaborates in the abstract idea of a 

Regarding claim 10,
Claim 10 is dependent on independent claim 1 and include all the limitations of claim 1. Therefore, claim 10 recites the same abstract idea of a mental process and mathematical concept. 
The claim further recites the additional limitation of determining block numbers by applying a mathematical calculation to a second attribute of records and determining an identifier value for the records such that the consecutive values remain even/uniform, which elaborates in the abstract idea of a mathematical concept and a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claim is not patent eligible.

Allowable Subject Matter
Claims 4, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5-8, 10, 12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2015/0254329 A1) in view of Rhodes (US 2015/0269178 A1).

Regarding claim 1,
Agarwal teaches A computer-implemented method for record linkage of an incoming record to a reference data set, said method comprising providing a reference data set comprising a plurality of records, each record comprising a plurality of attributes, *see paras08-09(“System(s) and method(s) for entity resolution... in the ER analysis, a plurality of documents [read: record] obtained from the various data sources [read: reference data set] may be matched... a set of textual documents related to an entity [read: incoming record] may be identified, and the identified set of textual documents may then be combined to create a merged document [read: record linkage] for the entity...”), para17(“external database and/or an in-house database” teaches ‘reference data set’), para42)
assigning each of said plurality of records an initial surrogate identifier value, *see para18(unique identification(ID) read on ‘initial surrogate identifier value’), para46(“...blocking module 120 may allot a unique identification (ID) to each of the plurality of documents, and may maintain an ID file mapping record IDs to the corresponding documents”)
assigning a plurality of block identifiers to each of said records by applying a locality sensitive hashing function to a predefined attribute of said records, resulting in said plurality of said block identifiers, wherein each attribute of the plurality of attributes associated with a record of said records represents an identifiable field in the record identifying one criterion of an item the record relates to, and wherein the predefined attribute is one of said each attribute, and *see paras18-19 , paras42-45(“...plurality of documents may exist in form of textual documents, and may include at least one attribute. For example, a passport may have attributes, such as name...address...contact number... Once the plurality of documents is obtained, the blocking module 120 may utilize a blocking technique for blocking the plurality of documents...LSH technique may utilize hash functions for blocking the plurality of documents into one or more buckets based on textual similarity... documents with high textual similarity are likely to get at least one same hash-value, i.e., same bucket ID...For example, if attributes, such as a name... phone number [‘predefined attribute’] are same in two documents, there might be a possibility that the two documents are related to the same person...” teaches locality sensitive hashing (LSH) function applied to group documents into buckets with specific bucket IDs [read: block identifier] based on textual similarity including attributes related to the records and that represents an identifiable field in the record (name, phone number etc.) [read: predefined attribute])
determining a final surrogate identifier value to each of said records assigned to one of said block identifiers such that ...each block are uniformly distributed. *see para29 (“partial-entity ID message may be provided to each record-vertex in order to inform the record-vertices about their corresponding partial-entity ID”, para58 (“...record vertices belonging to the two partial entities may be connected and may be considered to be belonging to the same entity. Further, the computation module 124 may provide a connected component ID (CCID) to each of the connected record vertices...”), “partial-entity ID, connected component ID” teach ‘final surrogate identifier value’; para49 and para22 (“...in case the blocking of the plurality of documents may result into substantially uniform distribution of the plurality of documents among the buckets, the BCP technique for entity resolution may be provided...” teaches checking for uniform distribution of records/documents (IDs) among buckets [read: block identifiers] before entity resolution is performed)

Agarwal does not explicitly teach ... such that said final surrogate identifier values in each block identifier are uniformly distributed, wherein the reference data set can be searched in constant time by linear interpolation of final surrogate identifier values. 
However, Rhodes teaches ...such that said final surrogate identifier values in each block identifier are uniformly distributed, wherein the reference data set can be searched in constant time by linear interpolation of final surrogate identifier values. *see para34(“Value Transformer 220 transforms the data stream into a substantially uniform, random distribution of transformed values [read: final identifier values]” teaches uniformly distributed final values); para28(“...employing a table lookup and regression between empty bin estimate range 120 and high estimate range 140...lookup table may not actually store the mapped values but rather derive them from an index of each stored lookup value... lookup values or the mapped values may be based on a lookup table where the spacing of the values of adjustment range 130 are such that the ratio of adjacent values in the table are a constant...” teaches lookup of final values in constant time using regression, which further teaches linear interpolation of values, as known in the art; FIGS.6-7, para56(“...lookup table may contain either initial values or enhanced values or both. In embodiments where only one type of values is stored in a lookup table, each of corresponding mapped values of the other type may be derived from a position of each stored value within the lookup table such as table index. For example, if only initial values are stored in a lookup table, then an enhanced value corresponding to an initial value may be determined by multiplying a table index number for the initial value by a pre-defined static interval value and adding a pre-defined static offset value to the product...” teaches determining enhanced value [read: final identifier values] using linear interpolation in constant time. As the running time of the algorithm above does not depend on the size of the input, the estimation/lookup is understood to be done in constant time) and paras61-62 (teaches using linear regression technique in a way that interpolates values to compute final value based on initial value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwal to incorporate the teachings of Rhodes and enable Agarwal to ensure final identifier values are uniformly distributed and can be interpolated in constant time in order to enable reference data search, as doing so would enable computationally-intensive analysis of big data (Rhodes, para18) and analyzing transformed set to yield a desired estimation of cardinality and  (Rhodes, para34).


Agarwal as modified by Rhodes teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Agarwal further teaches The method according to claim 1, also comprising:
assigning said determined final surrogate identifier value also to records in subsequent block identifiers which have said same initial surrogate identifier value as said record having been assigned said final surrogate identifier value *see para58 (“...In case a document or a corresponding record vertex is shared by multiple partial entities, the corresponding record vertex may appear in the vertex-edge structure of each of the multiple partial entities. In such an implementation, record vertices belonging to the two partial entities may be connected and may be considered to be belonging to the same entity. Further, the computation module 124 may provide a connected component ID (CCID) to each of the connected record vertices” teaches record vertices with same initial IDs and belonging to multiple partial entities/edges, being assigned same connected component id [read: final ID])

Regarding claim 6,
Agarwal as modified by Rhodes teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Agarwal further teaches The method according to claim 1, wherein said block identifiers with assigned records are organized as one or more arrays of surrogate identifiers using said surrogate identifiers as index in said reference data set.*see paras45-46(“...each bucket may be understood as a key-value pair. The key may be understood as a corresponding bucket-ID, and value is a group of documents, which may get hashed to this ‘key’... the blocking module 120 may allot a unique identification (ID) to each of the plurality of documents, and may maintain an ID file mapping record IDs to the corresponding documents... in order to reduce data traffic, instead of blocking the plurality of documents themselves, the blocking module 120 may block unique IDs of the documents into the at least one bucket. Further, in the course of blocking the document IDs, one or more singleton buckets may also be formed. Singleton buckets can be understood as buckets including one document ID”. Here, non-singleton buckets, which are buckets with more than one document ID, is read on ‘blocks... organized as arrays of surrogate identifiers’, “ID file” read on ‘index’)

Regarding claim 7,
Agarwal as modified by Rhodes teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Agarwal further teaches The method according to claim 1, wherein said predefined attribute of said records is a combination of at least two attributes *see paras43-45(“...For example, if attributes, such as a name, an address, and a phone number are same in two documents, there might be a possibility that the two documents are related to the same person. Similarly, if the name is same in two documents whereas the address and the phone number differ, the possibility of the 

Regarding claim 8,
Agarwal as modified by Rhodes teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Agarwal further teaches The method according to claim 1, wherein said steps of assigning a plurality of block identifiers comprises determining a final surrogate identifier value for a second predefined attribute. *see paras43-45(teaches LSH function for blocking documents into buckets with specific bucket IDs [read: block identifier] based on textual similarity, “...documents with high textual similarity are likely to get at least one same hash-value, i.e., same bucket ID... For example, if attributes, such as a name, an address, and a phone number are same in two documents, there might be a possibility that the two documents are related to the same person...”; It is obvious that process of blocking/hashing documents and assigning block identifiers based on attribute “name” can be repeated for attribute “address” [read: second predefined attribute])


Agarwal as modified by Rhodes teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Agarwal and Rhodes further teaches The method according to claim 1, also comprising:
assigning a plurality of second block identifiers to each of said records by applying a locality sensitive hashing function to a second predefined attribute of said records, resulting in said plurality of said second block identifiers, *see paras43-45(“...For example, if attributes, such as a name, an address, and a phone number are same in two documents, there might be a possibility that the two documents are related to the same person. Similarly, if the name is same in two documents whereas the address and the phone number differ, the possibility of the two documents being related to the same person is relatively lesser...” and para54(“...a match function may be based on at least one rule defined over attribute values of the two documents being compared. For example, a match function may be defined that the two documents may return “True', if (name matches) AND (address matches) AND (date-of-birth matches)...”) indirectly teach that process of blocking/hashing/matching documents can be based on a combination of two attributes (for example, “name” and “address”); It is obvious that process of blocking/hashing documents and assigning block identifiers based on attribute “name” can be repeated for attribute “address” [read: second predefined attribute]
determining a second final surrogate identifier value to each of said records assigned to one of said block identifiers such that said second final surrogate identifier values in each block identifier are uniformly distributed *see para29 (“partial-entity ID message may be provided to each record-vertex in order to inform the record-vertices about their corresponding partial-entity ID”, para58 (“...record vertices belonging to the two partial entities may be connected and may be considered to be belonging to the same entity. Further, the computation module 124 may provide a connected component ID (CCID) to each of the connected record vertices...”), “partial-entity ID, connected component ID” teach ‘final surrogate identifier value’; para49 and para22 (“...in case the blocking of the plurality of documents may result into substantially uniform distribution of the plurality of documents among the buckets, the BCP technique for entity resolution may be provided...” teaches checking for uniform distribution of records/documents (IDs) among buckets [read: block identifiers] before entity resolution is performed; It is obvious that process of determining final identifiers can be repeated for attribute “address” [read: second predefined attribute]); see Rhodes, para34(“Value Transformer 220 transforms the data stream into a substantially uniform, random distribution of transformed values [read: second final identifier values]”)

Regarding claim 12,
Claim 12 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.


Claim 16 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 17,
Claim 17 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Regarding claim 18,
Claim 18 recites substantially the same claim limitations as claims 7 and 8, and is rejected for the same reasons.

Regarding claim 20,
Claim 20 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Rhodes and Malewicz (US 2015/0213375 A1).

Regarding claim 2,
Agarwal as modified by Rhodes teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Rhodes further teaches The method according to claim 1, also comprising:
..., and wherein said determining said final surrogate identifier value FS-ID comprises performing for each block identifier as a given block identifier, starting with a largest of the block identifiers,
FS-ID = offset + i * gap, wherein 
FS-ID = final surrogate identifier value,
gap = E / B and offset = gap / 2, wherein
E = total number of records in said reference data set,
B = number of records in said given block identifier, and
i = number of a position of an initial surrogate identifier value in the given block identifier, such that 0 = i < B *see para056 (“...if only initial values are stored in a lookup table, then an enhanced value [read: final surrogate identifier value] corresponding to an initial value may be determined by multiplying a table index number for the initial value by a pre-defined static interval value and adding a pre-defined static offset value to the product. For example, if a value is stored at index i [read: i] of a lookup table, then the mapped value may be derived by k*i+b equation, where k is a static interval value and b is a static offset.”, Here “static interval value k” indirectly teaches ‘gap’, when number of records in blocks are static; While Rhodes does not precisely teach using the particular claimed equation, the particular elements are obvious and it would be obvious to try combination of elements in order to achieve a predictable results. See MPEP 2143).

Agarwal and Rhodes doesn’t explicitly teach sorting said block identifiers by its cardinality
However, Malewicz teaches sorting said block identifiers by its cardinality *see para67(“At block 1405 the system may sort the clusters by cardinality into a sorted list, e.g., using the cluster statistics” teaches sorting clusters [read: block identifiers] by cardinality)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Agarwal and Rhodes to incorporate the teachings of Malewicz and enable Agarwal to sort blocks by its cardinality as doing so would enable the system to consider the next highest cardinality cluster for further analysis (Malewicz, paras68-69).

Regarding claim 3,
Agarwal as modified by Rhodes and Malewicz teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Rhodes further teaches The method according to claim 2, wherein, in case a final surrogate identifier value is determined which value has already been determined during said determining said final surrogate identifier values of a previous block identifier, a next closest final surrogate identifier value is chosen for a respective record, provided that final surrogate identifier values in said given block identifier continue to be uniformly distributed *see para34(“Value Transformer 220 transforms the data stream into a substantially uniform, random distribution of transformed values [read: final identifier values]” 

Regarding claim 13,
Claim 13 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 14,
Claim 14 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Rhodes and Malhotra (“Incremental Entity Resolution from Linked Documents”, 2018). 

Regarding claim 9,
Agarwal as modified by Rhodes teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Agarwal further teaches The method according to claim 1, also comprising:
...applying said locality sensitive hashing function to said predefined attribute of said newly received record resulting in an access block number, and accessing said block identifier having said resulting access block number *see paras43-45(teaches applying locality sensitive hashing function to plurality of 

Agarwal does not explicitly teach ...receiving a new record comprising said predefined attribute... 
However, Malhotra teaches receiving a new record comprising said predefined attribute... and accessing said block identifier having said resulting access block number *see page5:sec3.3(teaches documents comprising attribute), page10:sec5(“...we describe how a previously resolved entity-document collection can be resolved with a new set of documents [read: record]... The bucket-ids [read: access block number] created by the LSH process on the new set of documents may contain bucket-ids that were also created earlier LSH was earlier applied on the old documents. The ids of old documents that got hashed to such bucket-ids are retrieved from the previously created LSH-Index. The corresponding old resolved entities for these document-ids are retrieved. As a result we now have two types of buckets in the new LSH-index: those that include old entities (obtained either through traversal or LSH on a new document) and the remaining that contain only new documents...” teaches steps executed when new record is received, such as accessing relevant block)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Agarwal and Rhodes to incorporate the teachings of Malhotra and enable Agarwal to Malhotra, pages1-2).

Regarding claim 19,
Claim 19 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Borthwick (US 7899796 B1) discloses a system and method to enable batch automated blocking and record matching.
Korn (US 2017/0293671 A1) discloses methods and systems for managing structured data sets at scale, by organizing the data sets into a plurality of collections based on metadata attributes that describe the data sets.
Borthwick (US 10599614 B1) discloses methods and apparatus for intersection-based dynamic blocking, where size of blocks comprising related records are iteratively reduced. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        


/POLINA G PEACH/Primary Examiner, Art Unit 2165